UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1951


In Re: ETHICON, INC., PELVIC REPAIR           SYSTEM   PRODUCTS
LIABILITY LITIGATION (MDL No. 2327)

--------------------------------------

SHARON WEER; THOMAS WEER,

                Plaintiffs – Appellants,

          v.

ETHICON, INCORPORATED; ETHICON, L.L.C.; JOHNSON & JOHNSON,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
District Judge. (2:13-cv-03792; 2:12-md-02327)


Submitted:   March 30, 2016                 Decided:   April 6, 2016


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas R. Plymale, DUGAN LAW FIRM, PLC, New Orleans, Louisiana,
for Appellants. David B. Thomas, Daniel R. Higginbotham, THOMAS
COMBS & SPANN PLLC, Charleston, West Virginia; Christy Jones,
John C. Henegan, Sr., Susanna Moore Moldoveanu, BUTLER SNOW LLP,
Ridgeland, Mississippi, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Sharon Weer and Thomas Weer appeal the district court’s

order dismissing this action without prejudice because the Weers

failed to timely effect service of process.              We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.            Weer v. Ethicon,

Inc., Nos. 2:13-cv-03792; 2:12-md-02327 (S.D. W. Va. July 23,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3